Filed pursuant to Rule 433 Registration Statements Nos. 333-183618 and 333-183618-01 Relating to Preliminary Prospectus Supplement dated January 7, 2014 Final Term Sheet € 1,500,000,000 2.750% Global Notes due 2018 Pricing Term Sheet A preliminary prospectus supplement of Petrobras Global Finance B.V. accompanies this free writing prospectus and is available from the SEC’s website at www.sec.gov. Issuer: Petrobras Global Finance B.V. (“PGF”) Guarantor: Unconditionally and irrevocably guaranteed by Petróleo Brasileiro S.A. - Petrobras Form: Senior Unsecured Notes Offering: SEC-Registered Currency: Euro (“ €”) Principal Amount: € Maturity: January 15, 2018 Coupon Rate: 2.750% Interest Basis: Payable annually in arrears Day Count: Actual/Actual Interest Payment Dates: Payable annually on January 15 First Interest Payment Date: January 15, 2015 Gross Proceeds: €1,495,575,000 Issue Price: 99.705% Benchmark: 4.0-yr Mid-Swaps Benchmark Yield: 0.979% Spread to Benchmark: +185 bps Yield to Investors: 2.829 % Make-Whole Call Spread: +30 bps Pricing Date: January 7, 2014 Settlement Date: January 14, 2014 (T+5) 1 Listing: PGF intends to apply to list the notes on the official list of the Luxembourg Stock Exchange and have them admitted to trading on the Euro MTF market of the Luxembourg Stock Exchange Denominations: €100,000 and integral multiples of € in excess thereof Common Code: 098271163 ISIN: XS0982711631 Joint Bookrunners: Banco Bradesco BBI S.A.
